Citation Nr: 0937322	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-36 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for hemorrhoids.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for disability causing 
loss of motion of the right hand.

4.  Entitlement to service connection for right knee 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for prostate 
disability.

7.  Entitlement to service connection for depression.

8.  Entitlement to service connection for hypertension.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sinusitis.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar spine disability.

14.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States 
Army from June 1976 to June 1979, and in the Air Force from 
October 1980 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In October 2006, the Board remanded the Veteran's claim for a 
compensable evaluation for hemorrhoids for additionally 
development.  In October 2006, the Board also denied the 
claims of service connection for tinea versicolor, disability 
causing loss of motion of the right hand, right knee 
disability, left knee disability, prostate disability, 
depression, and hypertension, as well as claims for an 
increased rating for service-connected right ankle Achilles 
rupture with tendonitis and gastrocnemius atrophy and for 
service-connected right fourth and fifth metacarpal 
fractures.

Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2008, the Veteran's representative and VA General Counsel 
filed a joint motion to partially vacate and remand the 
Board's October 2006 decision.  The parties stated that the 
Veteran was abandoning his appeal pertaining to the increased 
rating claims that were denied by the Board.  In a February 
2008 order, the Court granted the joint motion and remanded 
the seven service connection claims to the Board for 
compliance with the joint motion.  The Court dismissed the 
two claims for an increased rating regarding the right 
Achilles tendon and the fractured metacarpals; thus, those 
two issues are not before the Board.  In December 2008, the 
Board remanded the seven service connection claims.  Those 
issues have been re-certified to the Board, along with the 
hemorrhoids rating issue.  Additionally, the seven issues 
pertaining to previously denied service connection claims 
were properly appealed after the Board issued the October 
2006 decision.

In August 2007, the Veteran's representative indicated that 
the Veteran wished to participate in a hearing before a 
member of the Board, at least in connection with petition to 
reopen a claim of service connection for defective vision.  
However, in May 2009, the representative stated that the 
Veteran did not wish to participate in a hearing.  Under 
these circumstances, the Board finds that the Veteran has 
been afforded his opportunity for a hearing and that his 
request to testify before the Board has been withdrawn.  
38 C.F.R. § 20.704(e) (2008). 

Evidence in the form of additional VA treatment records was 
associated with the claims file subsequent to the RO's final 
consideration of the seven service connection claims in April 
2009.  Because the evidence is not pertinent and does not 
have a bearing on the issues, or is merely redundant of 
information already of record, a remand for a supplemental 
statement of the case is not required.  See 38 C.F.R. 
§§ 19.31, 19.37, 20.1304 (2008).

(By the decision below, previously denied claims of service 
connection for sinusitis, headaches, and hearing loss are 
reopened.  The underlying claims of service connection for 
those issues are the subject of a remand that follows the 
decision below.  The remaining issues on appeal are addressed 
in the decision.)


FINDINGS OF FACT

1.  Effective from January 13, 2005, the Veteran's service-
connected hemorrhoids have been manifested by internal and 
external hemorrhoids with persistent bleeding, secondary 
anemia, and fissures.

2.  The Veteran does not have tinea versicolor that is 
related to his active military service.

3.  The Veteran does not have disability causing loss of 
motion of the right hand that is related to his active 
military service beyond what is already service connected-
right fourth and fifth metacarpal fractures.

4.  The Veteran does not have right knee disability that is 
related to his active military service.

5.  The Veteran does not have left knee disability that is 
related to his active military service.

6.  The Veteran does not have prostate disability that is 
related to his active military service.

7.  The Veteran does not have depression that is related to 
his active military service.

8.  The Veteran does not have hypertension that is related to 
his active military service.

9.  By a March 2004 rating decision, the RO denied a claim of 
service connection for hearing loss and a petition to reopen 
claims of service connection for sinusitis, headaches, 
tinnitus, lumbar spine disability, pes planus, and defective 
vision.  The Veteran did not appeal the decision with respect 
to those issues.

10.  Evidence received since the March 2004 decision does 
not, by itself or when considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claims of service connection for tinnitus, 
lumbar spine disability, pes planus, or defective vision; nor 
does it raise a reasonable possibility of substantiating the 
any of those claims.

11.  Evidence received since the March 2004 decision relates 
to an unestablished fact necessary to substantiate the claims 
of service connection for sinusitis, headaches, and hearing 
loss; the evidence raises a reasonable possibility of 
substantiating the underlying claims.




CONCLUSIONS OF LAW

1.  Effective from January 13, 2005, the criteria for a 20 
percent rating for service-connected hemorrhoids have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 
(2008).

2.  The Veteran does not have tinea versicolor that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

3.  The Veteran does not have disability causing loss of 
motion of the right hand that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.14 (2008).

4.  The Veteran does not have right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).

6.  The Veteran does not have prostate disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

7.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.127 (2008).

8.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

9.  A March 2004 rating decision, which denied the Veteran's 
claim of service connection for hearing loss and his petition 
to reopen claims of service connection for sinusitis, 
headaches, tinnitus, lumbar spine disability, pes planus, and 
defective vision, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2004).

10.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for sinusitis 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

11.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for headaches 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

12.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

13.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

14.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for lumbar 
spine disability has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

15.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for pes planus 
has not been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

16.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for defective 
vision has not been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the issues on appeal has been accomplished.  
Through January 2004 and February 2009 notice letters, the RO 
notified the Veteran and his representative of the 
information and evidence needed to substantiate his claims of 
service connection.  The February 2009 letter provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  By way of a 
September 2005 notice letter, the Veteran was notified of the 
information and evidence necessary to reopen his previously 
denied service connection claims.  The Veteran was told when 
and why the claims were previously denied and he was provided 
with the definition of new and material evidence.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, 
through January 2004 and November 2006 notice letters, the RO 
notified the Veteran of the information and evidence needed 
to substantiate his claim for a compensable rating for 
hemorrhoids.  He was told that the evidence must show that 
the disability had worsened.  Although the complete notice 
was not provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
April 2009 and May 2009, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the January 2004, September 2005, 
November 2006, and February 2009 notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
asked the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his claimed 
disabilities.  Consequently, a remand of the issues for 
further notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal, other than for the reopened claims of 
service connection for sinusitis, migraines, and hearing loss 
that are addressed in the remand section.  The Veteran's 
service treatment records have been obtained and associated 
with the claims file.  According to the February 2008 joint 
motion for partial remand, the service treatment records had 
been disassociated from the claims file and were not made a 
part of the record on appeal to the Court.  In compliance 
with the joint motion, the service treatment records in 
question have once again been made a part of the claims file.  
Treatment records from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, have also been associated with the 
claims file.  In October 2005, the Veteran stated that he 
does not receive treatment from any private facilities.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in February 2004 and November 2006, the Veteran 
was provided VA examinations in connection with his 
hemorrhoids claim, the reports of which are of record.  The 
reports contained sufficient evidence by which to evaluate 
the Veteran's disability in the context of the rating 
criteria.  Although a VA examination was not provided in 
connection with the seven service connection claims, one is 
not necessary to decide any of the claims.  As detailed in 
the analysis section, because the information and evidence 
does not indicate that the Veteran's claimed disabilities may 
be associated with an established in-service injury or 
disease, the Board finds that a medical examination is not 
warranted for those claims.  See 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Moreover, the duty to provide an 
examination does not apply to a petition to reopen a finally 
adjudicated claim without the submission or receipt of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As 
discussed in detail in the analysis section, the Veteran's 
claims involving tinnitus, lumbar spine disability, pes 
planus, and defective vision have not been reopened; thus, an 
examination is not required for those issues.

II. Analysis

A. Hemorrhoids Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected hemorrhoids have been 
evaluated as noncompensably (zero percent) disabling under 
Diagnostic Code 7336 for external or internal hemorrhoids.  
Under that diagnostic code, mild or moderate external or 
internal hemorrhoids warrant a noncompensable rating.  Large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, warrant a 
10 percent rating.  Hemorrhoids with persistent bleeding and 
with secondary anemia, or with fissures, warrant a 20 percent 
rating.  38 C.F.R. § 4.114 (Diagnostic Code 7336) (2008).

A review of the evidence of record reveals that the Veteran 
underwent VA examination in connection with the claim in 
February 2004.  The Veteran reported a history of recurrent 
hemorrhoids since 1977.  He stated that he was not receiving 
treatment for hemorrhoids.  The examiner diagnosed the 
Veteran with hemorrhoids and stated that there was no 
functional impairment, no significant anemia, and no 
malnutrition.  Based on this examination, no more than a 
noncompensable rating is warranted for hemorrhoids.  Given 
that the examiner indicated there was no related functional 
impairment, the Veteran's hemorrhoids can not be described as 
greater than mild or moderate in nature, which is considered 
noncompensably disabling.  VA treatment records from this 
time period do not reference treatment for hemorrhoids.

On January 18, 2005, the Veteran was seen for complaints of 
rectal bleeding at the Oklahoma City VAMC.  The Veteran 
reported that the bleeding began four or five days earlier-
as early as January 13, 2005.  Later that month, internal and 
external hemorrhoids were identified.  The Veteran continued 
to experience rectal bleeding and bloody stools and he was 
hospitalized in March 2005.  Additional hemorrhoids were 
identified and the bleeding and bloody stools were thought to 
be secondary to the hemorrhoids.  A small fissure was also 
found in March 2005.  An April 2005 treatment record reflects 
questionable anemia related to hemorrhoids.  In May 2005, the 
anemia was considered to be a result of hemorrhoids.  VA 
records from 2006 show continued treatment for hemorrhoids 
and anemia.  (The Board notes that the Veteran has been 
awarded a temporary 100 percent rating from March 29, 2006, 
to May 1, 2006 for treatment related to his hemorrhoids 
necessitating convalescence.  The present appeal does not 
concern this temporary benefit.)

In November 2006, the Veteran underwent further VA 
examination pursuant to the Board's October 2006 remand.  The 
Veteran reported a history of hemorrhoids that had worsened 
in 2005.  On examination, there was one external hemorrhoid 
evident.  The examiner indicated that there was no thrombosis 
or bleeding.  In 2008 and 2009, VA records documented further 
treatment for internal and external hemorrhoids, rectal 
bleeding, and anemia.

The more recent evidence reflects a worsening of the 
Veteran's service-connected hemorrhoids.  VA records document 
multiple instances of rectal bleeding and bloody stools 
related to multiple internal and external hemorrhoids, as 
well as secondary anemia.  Additionally, a fissure was 
identified.  The increase in severity does not appear to be 
merely a flare-up, as treatment for the symptoms continued 
from 2005 to 2009.  Although the more severe symptoms were 
not seen on VA examination in November 2006, the symptoms are 
adequately detailed in the VA treatment records.  Thus, the 
Board finds that the Veteran's hemorrhoids have been 
manifested by internal and external hemorrhoids with 
persistent bleeding, secondary anemia, and fissures.  
Accordingly, the criteria for a 20 percent rating have been 
met.  See 38 C.F.R. § 4.114 (Diagnostic Code 7336).  A 20 
percent rating is the maximum schedular rating allowable 
under the diagnostic code.  This degree of severity has been 
evident since January 13, 2005.  Prior to that date, no more 
than noncompensably disabling hemorrhoids were evident.

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's hemorrhoids have 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The symptoms of his disability have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a compensable evaluation for 
hemorrhoids-20 percent, but no higher.  The 20 percent 
rating is effective from January 13, 2005.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against a higher rating, or an earlier 
effective date, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as arthritis and hypertension, may be 
presumed to have been incurred during service if the disease 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2008).



1. Tinea versicolor

A review of the Veteran's service treatment records reveals a 
single instance of treatment for tinea versicolor in 1982.  
There were no records indicating any follow-up treatment for 
tinea versicolor in service and there was no indication that 
it was characterized as chronic in nature.  The Veteran's 
second separation examination, dated in August 1982, revealed 
no complaints regarding tinea versicolor and the skin portion 
of the examination was normal except for a scar that was not 
identified as tinea versicolor.  Post-service medical records 
do not reflect any treatment for tinea versicolor.  

In view of the evidence of record, the Board finds that the 
Veteran does not have tinea versicolor that is related to his 
active military service.  The post-service records contain no 
diagnosis of tinea versicolor and the Veteran has not 
indicated that he has been treated for this disability.  No 
evidence has been provided regarding tinea versicolor 
pertaining to the continuity of symptomatology since the 
single occurrence in 1982.  Without sufficient evidence of a 
current disability that is related to active military 
service, the elements of a service connection claim are not 
substantiated.  Additionally, a remand for a VA examination 
is not necessary in light of the absence of evidence of even 
recurrent symptoms possibly related to tinea versicolor or an 
indication that such symptoms may be related to military 
service.  Consequently, service connection is not warranted 
for tinea versicolor.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

2. Disability causing loss of motion of right hand

The evidence of record shows that the Veteran sustained a 
right hand injury during military service that resulted in a 
chronic disability-specifically, a fracture of the fourth 
and fifth metacarpals.  However, the Veteran has already been 
awarded service connection for this disability and it has 
been evaluated as 10 percent disabling.  There is no evidence 
of record of another injury related to the right hand, and no 
finding of loss of motion, other than for which the Veteran 
has already been evaluated and service connected.  Absent 
evidence of another distinct disability of the right hand 
causing loss of motion beyond what is already service 
connected, service connection is not warranted for disability 
causing loss of motion of the right hand.  See 38 C.F.R. 
§ 4.14 (2008) (evaluation of the same disability under 
various diagnoses is to be avoided).  (As noted in the 
introduction, an appeal regarding the evaluation of service-
connected right fourth and fifth metacarpal fractures has 
been abandoned.)

3. Right and left knee disability

The Veteran's service treatment records are negative for 
complaints of, or treatment for, any knee injury, disease, or 
disability.  The August 1982 separation examination report 
shows no complaints related to the knees, and the Veteran 
checked the "no" box asking whether he had at the time, or 
ever had, a trick or locked knee.  The musculoskeletal 
portion of the examination was normal.  Shortly after 
service, a VA physical examination was conducted in January 
1983.  The examiner identified some musculoskeletal 
conditions, but nothing pertaining to the knees.  

The earliest evidence of record of treatment concerning the 
knees is an October 1987 record showing a complaint of left 
knee pain.  X-rays of the left knee were negative and the 
Veteran reported that he had hit his knee in a car.  X-rays 
were taken of the right knee in December 1995.  Early and 
minimal degenerative changes were seen.  The Veteran was 
treated for degenerative joint disease of the right knee in 
April 1996.  He stated that he hurt his knee while jogging.  
VA medical records from 2000 to 2008 document regular 
treatment for right and left knee pain.  Diagnoses included 
degenerative joint disease and chondromalacia.  None of the 
treating medical professionals related the Veteran's current 
knee disabilities to his military service.

The Veteran asserts that his problems with his knees may be 
related to playing basketball during service.  However, he 
has not indicated that he actually injured his knees playing 
basketball.  In contrast, the evidence does show that the 
Veteran injured his right ankle and Achilles tendon playing 
basketball during service for which he was ultimately awarded 
service connection.  Over ten separate records regarding 
treatment for that injury are contained in the service 
treatment records.  Conversely, the service treatment records 
are completely silent regarding the knees.  Thus, the Board 
finds that an in-service injury or disease is not established 
by the evidence.  While the evidence shows that the Veteran 
has current disability of both the right and left knee, the 
evidence does not show that any knee disability is related to 
an injury or disease incurred during active military service.  
Only the Veteran's opinion links the two.  Yet, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Without sufficient evidence relating a current disability to 
active military service, the elements of a service connection 
claim are not substantiated.  Additionally, a remand for a VA 
examination is not necessary without the establishment of an 
in-service injury, disease, or event.  Consequently, service 
connection is not warranted for right or left knee disability 
on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.

Additionally, the Board notes that there is no evidence that 
arthritis of either the right or left knee manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  The only evidence dated 
within one year after the Veteran's separation from his 
second period of active military service is the January 1983 
VA examination report.  It contained evidence of 
musculoskeletal problems, but none related to the knees.  As 
noted previously, degenerative changes were first seen in the 
right knee in December 1995, which was over thirteen years 
after service.  Similar findings in the left knee were not 
seen until an even later date.  Thus, service connection is 
not warranted for arthritis of the right or left knee on a 
presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

4. Prostate disability

VA treatment records contain a diagnosis of prostatitis that 
was first made in November 2002.  The Veteran was treated for 
prostatitis in January and February 2003.  As indicated 
previously, more than evidence of a current disability is 
required to substantiate a claim of service connection.  The 
Veteran's service treatment records show no complaints or 
treatment related to the prostate and his August 1982 
separation examination did not contain findings regarding the 
prostate.  Other than the Veteran's representative listing of 
"prostate condition" on the December 2003 claim for service 
connection, no theory has been set forth regarding a 
relationship between the Veteran's prostatitis and his active 
military service.  There is simply no evidence that the 
Veteran's prostatitis was incurred in service or is otherwise 
related to service.  A remand for a VA medical examination is 
not required when the evidence shows only a current 
disability.  Here, the Board finds that the Veteran does not 
have prostate disability that is related to his active 
military service.  Therefore, service connection is not 
warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

5. Depression

The Veteran's service treatment records are negative for a 
diagnosed psychiatric disability related to depression.  He 
was seen at the mental health clinic on several occasions in 
1981 as a result of problems with his work and supervisor.  
The diagnosis was a mixed personality disorder.  The 
psychiatric portion of the August 1982 separation examination 
was normal, and the Veteran checked the "no" box in 
response to whether he had at the time, or ever had, 
depression or excessive worry.  In September 1982, he was 
seen at the mental health clinic after his separation 
examination.  The diagnosis was mixed personality disorder 
with immature antisocial and passive-aggressive features.  

(The Board notes that personality disorders are not diseases 
or injuries for compensation purposes and may not be service 
connected except as provided for in 38 C.F.R. § 3.310(a).  
38 C.F.R. §§ 3.303(c), 4.127 (2008).)

Post-service records contain a November 1986 record from a VA 
mental health clinic.  The record pertains to relationship 
counseling.  A May 1989 VA mental health clinic report is 
also of record.  The clinical assessment suggested that the 
Veteran had significant psychological distress that was 
perhaps related to a personality disorder secondary to a 
psychiatric condition.  No other diagnosis was made, but the 
psychologist stated that further evaluation could rule out 
formal thought disorder, bipolar disorder, and alcohol abuse-
dependence.  In reference to the Veteran's military service, 
it was noted that he was considered a heavy drinker in 1977.  
There was no indication in the report that the Veteran had a 
psychiatric disorder manifested by depression that was 
related to his military service.  The psychologist noted 
that, except for the Veteran's service-connected ankle 
problem, his medical history was unremarkable.

In April 2002, the Veteran was seen for a complaint of 
depression.  The Veteran reported a history of mental health 
treatment as early as 1987 for marital and family therapy.  A 
licensed clinical social worker assessed the Veteran with 
alcohol abuse and depression.  No statements were made that 
attributed the Veteran's depression to his military service.  
In September 2005, the Veteran sought family therapy 
resulting from marital problems.  VA records show family 
therapy sessions since that time.

Other than the Veteran's representative listing of 
"depression" on the December 2003 claim for service 
connection, no theory has been set forth regarding a 
relationship between the Veteran's depression and his active 
military service.  There is simply no evidence that the 
Veteran's depression was incurred in service or is otherwise 
related to service.  A remand for a VA medical examination is 
not warranted when the evidence shows only a symptom of a 
current disability.  Here, the Board finds that the Veteran 
does not have depression that is related to his active 
military service.  Therefore, service connection is not 
warranted.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

6. Hypertension

The Veteran's service treatment records show no evidence of 
hypertension in service.  Only a few in-service blood 
pressure readings are documented.  At his initial entrance 
examination in June 1976, the blood pressure reading was 
122/80.  In February 1979, the separation examination in 
connection with his first period of service was conducted.  
The blood pressure reading was 110/74.  The April 1980 
entrance examination report for his second period of service 
contained a reading of 140/76.  Lastly, the Veteran's blood 
pressure read as 120/70 at the August 1982 separation 
examination.  It was not indicated on these records that the 
Veteran had elevated blood pressure or that he was 
hypertensive.

At the January 1983 VA examination, the Veteran had a sitting 
blood pressure reading of 128/80.  A November 1984 VA 
treatment record lists a blood pressure reading of 130/84.  
At VA examinations in January 1985 and July 1992, his blood 
pressure was 124/70 and 116/80.  In November 1999, a blood 
pressure reading of 146/89 was taken at a VA examination.  
The Veteran's blood pressure has been reported in that range 
ever since.  VA treatment records contain a diagnosis of 
hypertension as early as December 2003 with multiple blood 
pressure readings of diastolic pressure above 90 as early as 
2001.  Thus, the evidence establishes that the Veteran has 
the claimed disability.

Although the evidence shows that the Veteran has 
hypertension, the evidence does not show that the Veteran's 
hypertension was incurred during active military service or 
is otherwise related to his military service.  There is no 
competent medical evidence of record linking the two.  In 
March 2006, the Veteran listed hypertension as a condition 
that he has had from 1979 to the present.  The statement is 
not credible given the blood pressure readings that were 
documented during his military service and shortly 
thereafter, along with the absence of any mention of 
hypertension in examination reports from that time period.  A 
remand for a VA medical examination is not warranted when the 
evidence shows only a current disability.  Here, the Board 
finds that the Veteran does not have hypertension that is 
related to his active military service.  Therefore, service 
connection is not warranted.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

Additionally, the Board notes that there is no evidence that 
hypertension manifested itself to a compensable degree within 
one year of the Veteran's separation from military service.  
The only evidence dated within one year after the Veteran's 
separation from his second period of active military service 
is the January 1983 VA examination report.  Hypertension was 
not noted in the report and the blood pressure readings taken 
at that time are not compensable.  See 38 C.F.R. § 4.104 
(Diagnostic Code 7101) (2008).  As noted previously, 
hypertension was not documented in the record until many 
years after service.  Thus, service connection is not 
warranted for hypertension on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

7. Conclusion

For all the foregoing reasons, the Board finds that the 
claims of service connection for tinea versicolor, disability 
causing loss of motion of the right hand, right knee 
disability, left knee disability, prostate disability, 
depression, and hypertension must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claims 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

C. Petition to Reopen Previously Denied Claims

The Veteran originally filed an application for benefits in 
November 1982.  A rating decision was issued in February 1983 
that, among other things, denied service connection for 
sinusitis, migraine headaches, hearing loss, pes planus, and 
defective vision.  The Veteran was notified of the decision 
by a letter dated in June 1983 and he did not appeal.  In 
November 1989, a claim of service connection for hearing loss 
was again denied and the Veteran did not appeal.

The Veteran filed another claim of service connection for 
hearing loss in September 1999.  Service connection claims 
for tinnitus and lumbar spine disability were also included 
in the submission.  By a December 1999 rating decision, 
service connection was denied for tinnitus and lumbar spine 
disability.  Hearing loss was not addressed.  The Veteran was 
notified of the decision later that month and he did not 
appeal.  In July 2001 and September 2001, the Veteran filed 
claims of service connection for lumbar spine disability and 
sinusitis.  In March 2002, the RO denied the Veteran's 
petition to reopen the sinusitis claim.  The RO also denied 
service connection for lumbar spine disability and tinnitus.

In December 2003, the Veteran's representative submitted a 
statement with several claims of service connection, 
including for sinusitis, migraine headaches, hearing loss, 
tinnitus, lumbar spine disability, pes planus, and defective 
vision.  By a March 2004 rating decision, the RO denied the 
Veteran's petition to reopen the service connection claims 
regarding sinusitis, migraine headaches, tinnitus, lumbar 
spine disability, pes planus, and defective vision.  The 
hearing loss claim was denied on the merits.  The Veteran was 
notified of the decision by a letter dated later in March 
2004.  In June 2004, the Veteran's representative submitted a 
notice of disagreement with the March 2004 rating decision 
for ten issues other than the seven issues just described.  
As to those seven claims, the Veteran did not appeal and the 
March 2004 decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The RO characterized an August 2005 statement from the 
Veteran's representative as a petition to reopen the claims 
of service connection for sinusitis, headaches, hearing loss, 
tinnitus, lumbar spine disability, pes planus, and defective 
vision.  In November 2005, the petition was denied as to all 
the claims except defective vision.  That petition was denied 
in October 2006.  The appeal of those decisions is the basis 
for these seven issues that are now before the Board.

The Board finds that these seven service connection claims on 
appeal are indeed subject to the finality of a previous 
decision because they constitute claims for disabilities that 
are identical to the disabilities that were addressed in the 
March 2004 decision.  Cf. Boggs v. Peake, 520 F.3d 1330 (Fed 
Cir. 2008) (holding that claims for disabilities based upon 
distinctly diagnosed diseases or injuries, such as conductive 
hearing loss and sensorineural hearing loss, must be 
considered separate and distinct claims).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52455-57 (Sept. 6, 2006).  
The definition of new and material evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by case law, new evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not merely cumulative of other 
evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration is the March 2004 RO decision.  
For purposes of the new and material analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992).

Furthermore, the Board must determine whether new and 
material evidence has been presented before it can reopen a 
claim to re-adjudicate the issue going to the merits.  The 
issue of reopening a claim goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Based 
on the language in the decisions and subsequent re-
adjudications, it does not appear the RO reopened any of the 
seven claims.

The evidence of record at the time of the March 2004 decision 
included:  service treatment records; VA examinations 
reports, dated from January 1983 to February 2004; treatment 
records from the Oklahoma City VAMC, dated from May 1985 to 
January 2004; and applications for benefits and statements 
from the Veteran and his representative.

Since the March 2004 decision, the new evidence that has been 
added to the record includes:  a November 2006 VA examination 
report; treatment records from the Oklahoma City VAMC, dated 
from November 1984 to April 2009; and statements the Veteran 
and his representative.

1.  Sinusitis

In denying the claim of service connection for sinusitis in 
February 1983, the RO determined that there was no evidence 
of the current existence of sinusitis.  That is, the evidence 
then of record did not show a current disability.  Treatment 
for sinus congestion during service was acknowledged.  The RO 
relied on the January 1983 VA examination that was conducted 
shortly after the Veteran's separation from service.  In the 
March 2002 rating decision, the claim was not reopened for 
lack of evidence of a current disability.  The claim was also 
not reopened in the March 2004 decision.

A review of the newly submitted evidence contains a VA 
treatment record dated in November 1984.  The Veteran was 
seen with a complaint of sinus problems.  He was diagnosed 
with sinusitis.  The Veteran was also seen on two occasions 
in February 1985 for sinus congestion and sinus headaches.  
He was diagnosed with rhinitis and chronic sinusitis.  In 
March 1990, the Veteran underwent a sinus series.  The report 
indicated a clinical history of sinus problems and the 
impression was bilateral acute maxillary sinusitis and 
possible chronic frontal sinusitis.  In March 2006, the 
Veteran listed sinusitis as a condition that he has had from 
1979 to the present.

The Board finds that the VA treatment records constitute new 
and material evidence in connection with the Veteran's claim 
of service connection for sinusitis.  It is new because the 
evidence was not previously before VA decision makers.  It is 
also material because it is supporting evidence of the 
current disability element of a service connection claim.  
The absence of a current disability was the primary reason 
the claim was denied on the merits and not reopened in the 
past.  The evidence does not in and of itself substantiate 
the claim; however, it relates to an unestablished fact 
necessary to substantiate the claim and it raises a 
reasonable possibility of substantiating the claim.  The VA 
treatment records show that the Veteran has a post-service 
diagnosis of sinusitis and some continuity of treatment, at 
least since November 1984.  Additionally, the Veteran is 
competent to attest to experiencing symptoms such as sinus 
congestion and credibility is presumed for purposes of the 
new and material analysis.  Accordingly, the claim of service 
connection for sinusitis is reopened.

2. Headaches

In denying the claim of service connection for headaches in 
February 1983, the RO determined that there was no evidence 
of the existence of migraine headaches.  That is, the 
evidence then of record did not show a current disability.  
Treatment for vascular headaches during service was 
acknowledged, but it was determined that headaches other than 
migraines were not ratable.  The RO did not reopen the claim 
in March 2004.

The February 1985 VA medical records contained in the new 
evidence show treatment for sinus headaches and temporal 
headaches.  Additionally, an August 2008 record notes a 
history of chronic headaches.  In March 2006, the Veteran 
stated that he had severe migraine headaches in service and 
he was told the pain was the result of sinusitis.

In consideration of the new evidence, the Board finds that 
the claim of service connection for headaches is also 
reopened because the evidence is material.  The new evidence 
indicates that the Veteran may have a disability manifested 
by headaches, be it migraine headaches or another type.  The 
new evidence also suggests that the Veteran's headaches may 
be a manifestation of sinusitis-a disability that the 
Veteran also claims is related to service and that the Board 
is reopening.  Thus, the new evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.

3. Hearing loss

In denying the claim of service connection for hearing loss 
in February 1983, the RO determined that although hearing 
loss was diagnosed at discharge, the evidence did not show 
that VA's requirements were met for the establishment of 
hearing loss.  The claim was reopened by the RO in March 
2004, but it was denied on the merits because the RO 
determined that a December 2003 VA treatment record contained 
audio findings that continued to represent hearing within 
normal limits.

The new evidence includes a February 1985 VA treatment record 
referencing the Veteran's concern over hearing loss.  It was 
noted that the Veteran had a history of two years of exposure 
to jet noise and three years of exposure to artillery noise 
during military service.  Although the Veteran was assessed 
as having normal hearing, it was noted that he did have some 
moderate high frequency loss in the left ear.

The Board finds that the February 1985 VA treatment record 
represents new and material evidence regarding the claim of 
service connection for hearing loss.  It does not in and of 
itself substantiate the claim, but the evidence relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
The treatment record indicates that the Veteran may have 
developed hearing loss and it may have been related to 
service.  Accordingly, the claim of service connection for 
hearing loss is reopened.

4. Tinnitus

The Veteran's claim of service connection for tinnitus was 
initially adjudicated in December 1999.  In denying the 
claim, the RO determined that there was no evidence that 
tinnitus was incurred or aggravated during the Veteran's 
military service.  In March 2002, the claim was denied on the 
merits again along the same lines.  The claim was not 
reopened by the RO in March 2004.  The evidence associated 
with the record since the March 2004 decision does not 
contain any medical evidence relating to tinnitus.  The 
Veteran has not provided any statements with respect to his 
claimed tinnitus or set forth any theory of why service 
connection is warranted for tinnitus.  Merely filing a 
statement that constitutes a petition to reopen a previously 
denied claim cannot be considered new and material evidence.  
Without the submission or receipt of evidence relating to an 
unestablished fact necessary to substantiate the claim of 
service connection for tinnitus that also raises a reasonable 
possibility of substantiating the claim, the Board finds that 
the requirements for reopening the claim are not met. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5. Lumbar spine disability

The Veteran's claim of service connection for lumbar spine 
disability was initially adjudicated in December 1999.  In 
denying the claim, the RO determined that there was no 
evidence that lumbar spine disability was incurred or 
aggravated during the Veteran's military service.  At the 
time of that decision, there was no medical evidence 
pertaining to a lumbar spine disability of record.  In March 
2002, the claim was again denied on the merits.  At that 
time, the record did contain evidence showing the existence 
of a lumbar spine disability.  VA treatment records, dated 
from February 2000 to January 2002, document diagnoses of 
spinal stenosis and spondylolisthesis at L5-S1.  The Veteran 
underwent surgery on the lumbar spine in June 2001.  Although 
a current disability was established, the claim was 
nevertheless denied because the RO determined that the 
evidence did not show that current lumbar spine disability 
was related to the Veteran's military service.  The claim was 
not reopened by the RO in March 2004.

The newly added evidence contains several VA treatment 
records referencing lumbar spine disability.  Records show 
the existence of a disability at an earlier date than 
previously shown.  A January 1989 x-ray report reflects 
spondylolysis at L5.  The report also contains a notation 
that the Veteran had a history of a recurrent back injury on 
and off the job.  The Veteran was seen for treatment for low 
back strain in April 1989 and it was noted that he does a lot 
of lifting at work.  A May 1990 x-ray report contained an 
impression of spondylolysis at L5 with intermittent 
spondylolisthesis.  The report contains a note that the 
Veteran was status-post a motor vehicle accident.  The 
Veteran was seen for low back pain in January 1998.  He 
reported that the onset was two years earlier after playing 
basketball.  An x-ray and MRI report from September 1999 are 
also newly of record.  Spondylolysis and spondylolisthesis 
were evident in the lumbar spine.  It was noted on the 
reports that the Veteran had experienced low back pain since 
he fell during a basketball game in 1997.  The new evidence 
also contains a more recent treatment record regarding back 
strain, dated in May 2005.  Additionally, in a March 2006 
statement, the Veteran stated that he fractured his back 
playing basketball, but he did not indicate when this 
fracture occurred.

In consideration of the newly submitted evidence, the Board 
does not find that new and material evidence has been 
received.  Although the new evidence was not previously 
before VA decision makers, the evidence does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
new VA treatment records contain additional evidence 
establishing the existence of a current disability.  The 
current disability aspect of the service connection claim had 
already been established when the claim was denied on the 
merits in March 2002.  Although the evidence documents 
treatment of lumbar spine disability, such as spondylolysis 
and spondylolisthesis, the evidence in no way suggests that 
any lumbar disability is related to the Veteran's active 
military service.  In fact, the new evidence suggests the 
opposite.  The several records refer to post-service injuries 
related to work, a motor vehicle accident, and playing 
basketball, all occurring years after the Veteran's two 
periods of active service.  Thus, the new evidence does not 
raise a reasonable possibility of substantiating the claim.  
Consequently, the Board finds that claim of service 
connection for lumbar spine disability is not reopened.

6. Pes planus

In denying the claim of service connection for pes planus in 
February 1983, the RO found that pes planus was a disability 
that preexisted the Veteran's periods of active military 
service.  Flat feet were listed in the defects and diagnoses 
section of the June 1976 entrance examination.  It was stated 
that there were no symptoms and the Veteran wore arch 
supports.  Pes planus is not referenced elsewhere in the 
service treatment records, including on the August 1982 
separation examination.  At the January 1983 VA examination, 
it was noted that the Veteran had second degree bilateral pes 
planus.  Based on this evidence, the RO determined that there 
was no evidence of aggravation of pes planus during the 
Veteran's active military service.  See 38 C.F.R. § 3.306 
(2008) (aggravation of a pre-service disability).  The 
medical evidence dated after the January 1983 examination 
report is silent as to pes planus.  The RO did not reopen the 
claim in March 2004.

The new medical records do not contain evidence of treatment 
for pes planus.  Even so, evidence of current treatment would 
not be sufficient to reopen the claim.  The claim was 
previously denied on the merits because aggravation of a 
preexisting disability was not shown.  The evidence must 
pertain to this unestablished fact necessary to substantiate 
the claim.  The Veteran has not submitted any evidence, be it 
additional service records or a medical opinion, suggesting 
that his pes planus was aggravated during either period of 
active military service; nor has the Veteran commented on how 
he believes his pes planus was aggravated during service.  
Without this type of evidence that would raise a reasonable 
possibility of substantiating the claim, the Board finds that 
the claim of service connection for pes planus is not 
reopened.

7. Defective vision

In denying the claim of service connection for defective 
vision in February 1983, the RO determined that the condition 
was a constitutional or developmental abnormality.  Although 
defective near and distant visual acuity was noted on the 
August 1982 separation examination, the claim was denied 
because the Veteran's defective vision was not subject to the 
provisions of service connection.  The RO did not reopen the 
claim in March 2004.

Generally, refractive error is not a disability for which 
compensation may be authorized because it is not a disease or 
injury within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2008).  The new medical evidence of record 
does not pertain to the Veteran's defective vision.  No 
evidence has been received that suggests that the defective 
vision is anything other than a constitutional or 
developmental abnormality, such as refractive error.  The new 
evidence does not indicate the Veteran's defective vision has 
an alternative origin, such as an origin that is traumatic in 
nature.  The Veteran has not provided any statements with 
respect to his claimed defective vision or set forth any 
theory of why service connection is warranted for defective 
vision.  Merely filing a statement that constitutes a 
petition to reopen a previously denied claim cannot be 
considered new and material evidence.  Without the submission 
or receipt of evidence relating to an unestablished fact 
necessary to substantiate the claim of service connection for 
defective vision that also raises a reasonable possibility of 
substantiating the claim, the Board finds that the 
requirements for reopening the claim are not met. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

8. Conclusion

For all the foregoing reasons, the Board concludes that new 
and material evidence has not been received in regards to the 
claims of service connection for tinnitus, lumbar spine 
disability, pes planus, and defective vision; hence, the 
requirements to reopen these claims of service connection 
have not been met, and the appeal must be denied as to these 
issues.  As new and material evidence to reopen these four 
finally disallowed claims has not been received, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Conversely, the claims of service connection for sinusitis, 
headaches, and hearing loss are reopened with the submission 
of new and material evidence.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Board will address the underlying 
claims of service connection in the remand section following 
the decision.


ORDER

A 20 percent rating for hemorrhoids is granted, effective 
January 13, 2005, subject to the laws and regulations 
governing the payment of monetary awards.

Service connection for tinea versicolor is denied.

Service connection for disability causing loss of motion of 
the right hand is denied.

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for prostate disability is denied.

Service connection for depression is denied.

Service connection for hypertension is denied.

The Veteran's claim of service connection for sinusitis is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The Veteran's claim of service connection for headaches is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The Veteran's claim of service connection for hearing loss is 
reopened; to this limited extent, the appeal of this issue is 
granted.

The petition to reopen a claim of service connection for 
tinnitus is denied.

The petition to reopen a claim of service connection for 
lumbar spine disability is denied.

The petition to reopen a claim of service connection for pes 
planus is denied.

The petition to reopen a claim of service connection for 
defective vision is denied.


REMAND

A remand is warranted for the claims of service connection 
for sinusitis, headaches, and hearing loss.  Given that the 
Board has found that these three claims should be reopened, 
the agency of original jurisdiction must adjudicate the 
claims on the merits in the first instance.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

On remand, the Veteran should be sent an updated VCAA letter 
notifying him of the information and evidence necessary to 
substantiate claims of service connection for sinusitis, 
headaches, and hearing loss.  This is so in light of the 
reopening of his claims.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman, 19 Vet. App. at 473.

In addition, the Board finds that the Veteran should be 
scheduled for VA examinations in connection with the claims 
in order to have an examiner identify the current 
disabilities and to address whether they are attributable to 
the Veteran's active military service.

In regards to the sinusitis claim, the Veteran's service 
treatment records contain entries of treatment for sinus 
congestion in February 1981 and September 1981.  
Additionally, at his August 1982 separation examination, the 
Veteran checked the "yes" box in response to whether he had 
at the time, or ever had, sinusitis.  Although it was noted 
that the Veteran had a history of sinusitis that was 
occasionally treated with aspirin, the sinuses portion of the 
examination was normal.  The January 1983 VA examination 
included a sinus series and there was no evidence of 
sinusitis.  Nevertheless, as noted previously, the Veteran 
was seen for sinusitis in November 1984, in February 1985 on 
two occasions, and in March 1990.  In March 2006, he implied 
that he continues to have sinusitis.  A medical examination 
and nexus opinion is important in order to determine if the 
Veteran in fact has sinusitis that is related to his active 
military service.

With respect to the headaches claim, the Veteran was seen for 
complaints of headaches during service in February 1981 and 
September 1981-the same occasions when he was seen for sinus 
congestion.  At his August 1982 separation examination, the 
Veteran checked the "no" box in response to whether he had 
at the time, or ever had, frequent or severe headaches.  
Post-service records show treatment for complaints of 
headaches in February 1985, September 2001, December 2003, 
and August 2008.  The headaches have sometimes been 
characterized as sinus headaches.  Given this evidence, a 
medical examination and nexus opinion is important in order 
to determine if the Veteran in fact has a disability 
manifested by headaches that is related to his active 
military service.  Additionally, the examiner should address 
whether the Veteran has headaches that are manifestations of 
any identified sinus disability.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

An examination is necessary, in part, to determine if the 
Veteran has impaired hearing for VA purposes.  A December 
2003 audiogram included auditory threshold readings at 4000 
Hertz of 35 for the right ear and 50 for the left ear.  These 
results suggest that the Veteran may have impaired hearing 
for VA purposes, at least for the left ear.  A nexus opinion 
should be provided in view of the fact that the Veteran's 
August 1982 separation examination lists high frequency 
hearing loss of the left ear in the summary of defects or 
diagnoses.

It appears that the Veteran continues to receive regular 
treatment at the Oklahoma City VAMC.  Updated treatment 
records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative.  The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate claims of service connection 
for sinusitis, headaches, and hearing 
loss.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  The Veteran and his 
representative should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since April 2009) from 
the Oklahoma City VAMC and associate the 
records with the claims folder.

3.  Schedule the Veteran for a VA 
examination in connection with his claims 
of service connection for sinusitis and 
headaches.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnoses of all disabilities 
pertaining to the Veteran's complaints 
concerning his sinuses and headaches, if 
any.  Based on a review of the evidence 
of record, the examiner should provide an 
opinion as to the medical probabilities, 
consistent with sound medical judgment, 
that any identified disability is related 
to either of the Veteran's two periods of 
military service (particularly the 
documented in-service treatment for sinus 
congestion and headaches described in the 
remand section).  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.  An opinion should be provided for 
each disability diagnosed.  The examiner 
should also comment on whether the 
Veteran's headaches are manifestations of 
any identified sinus disability.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  Additionally, schedule the Veteran 
for a VA audiological examination to 
determine the extent and onset of any 
hearing loss.  The entire claim file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
necessary tests and studies should be 
conducted.  The examiner should 
specifically indicate whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or a speech recognition score 
using the Maryland CNC Test of less than 
94 percent).  A detailed history of the 
Veteran's in-service and post-service 
noise exposure should be taken.  With 
respect to any diagnosed hearing loss, 
the examiner should provide an opinion, 
consistent with sound medical judgment, 
as to the medical probabilities that any 
hearing loss is related to either of the 
Veteran's two periods of active military 
service.  The examiner should also 
address the possibility of post-service 
onset.  An opinion should be provided for 
each ear.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, 
adjudicate the claims of service 
connection for sinusitis, headaches, and 
hearing loss on the merits.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


